This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 ALEX CLARK,

 3          Worker-Appellee,

 4 v.                                                                                   NO. 32,506

 5 ALPHA CONSTRUCTION and
 6 AIG DOMESTIC CLAIMS, INC.,

 7          Employer/Insurer-Appellants.

 8 APPEAL FROM THE WORKERS’ COMPENSATION ADMINISTRATION
 9 Victor Lopez, Workers’ Compensation Judge

10 Mel B. O’Reilly
11 Albuquerque, NM

12 for Appellee

13 Michelle D. Lopez
14 Albuquerque, NM

15 for Appellants

16                                 MEMORANDUM OPINION

17 WECHSLER, Judge.
1   {1}   Summary dismissal was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary dismissal has

3 been filed and the time for doing so has expired.

4   {2}   DISMISSED.

5   {3}   IT IS SO ORDERED.


6                                        __________________________________
7                                        JAMES J. WECHSLER, Judge

8 WE CONCUR:



 9 _________________________________
10 MICHAEL E. VIGIL, Judge



11 _________________________________
12 M. MONICA ZAMORA, Judge




                                           2